On order of the Court, the application for leave to appeal the August 22, 2017 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other action. MCR 7.305(H)(1).
The appellant shall file a supplemental brief within 42 days of the date of this order addressing whether the Court of Appeals erred in holding that the plaintiff's claim of unjust enrichment was not subject to governmental immunity under the Governmental Tort Liability Act, MCL 691.1401 et seq. , see In re Bradley Estate , 494 Mich. 367, 835 N.W.2d 545 (2013), because it was based on the equitable doctrine of implied contract at law. See Restatements of the Law 3d, Restitution and Unjust Enrichment (2011). In addition to the brief, the appellant shall electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21 days of being served with the appellant's brief. The appellee shall also electronically file an appendix, or in the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if any, must be filed by the appellant within 14 days of being served with the appellee's brief. The parties should not submit mere restatements of their application papers.
Persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.